                       STC INTERPRETING

                            Certification of Translation Accuracy

   I attest that the document of:

   TERRY LEE HOPE – VISA 2

   Have been translated from the languages:

   Arabic to English

   On Behalf of STC Interpreting, by professional translator,

   Ismail Elmersawy

   I hereby certify that I am fluent & conversant in the Arabic and English languages, and
   that the translation attached to this certificate, is a full, complete, true and accurate
   translation of the above document.

   This is to certify the correctness of the translation only. STC Interpreting assumes no
   liability for the way in which the translation is used by the customer or any third party,
   including end users of the translation.

   A copy of the translation is attached to this certification.

   I attest the preceding statements to be true.




                                           Translator’s Signature
                                           Translator: Ismail Elmersawy




                                           By: Mehrdad Foroughipour
                                           STC Interpreting
                                           Date: September 10, 2020



9854 National Blvd. # 359                Phone: 310-287-0405
Los Angeles, CA 90034                    Fax:   310-943-2747                    Page 1 of 1
www.STCinterpreting.com                  support@STCinterpreting.com
                        STC INTERPRETING
                                                                                                 Page 1 of 1

                                                                                                  66813603

STATE OF QATAR

MINISTRY OF INTERIOR
                                                                         [Logo of Qatari
General Directorate of Border Passports and Expatriates Affairs          Ministry of interior]

Visa No.                 132015484467              Document No.                EG2015047714
Date of Issue            12/22/2015                Valid Until                 03/08/2016
Document Type            Passport                  Visa Type                   Government/Official
Visa Type                Government                Residency Duration          1 month
Name                     TERRY LEE HOPE
Nationality              USA                       Sex                         Male
Passport No. and Type                              Passport Expiration         10/28/2018
                                                   Date
Place of Birth           USA                       Date of Birth               11/24/1965
Occupation               None/Without
Name of Sponsor          Car & Motorcycle Racing Club


      https://www.moi.gov.qa/VsaWeb/eServices/VisaEnquiryInfo/APrint.html                02/04/2016




9854 National Blvd. # 359                 Phone: 310-287-0405
Los Angeles, CA 90034                     Fax:   310-943-2747                          Page 1 of 1
www.STCinterpreting.com                   support@STCinterpreting.com
                       STC INTERPRETING

                            Certification of Translation Accuracy

   I attest that the document of:

   TERRY LEE HOPE – VISA 1

   Have been translated from the languages:

   Arabic to English

   On Behalf of STC Interpreting, by professional translator,

   Ismail Elmersawy

   I hereby certify that I am fluent & conversant in the Arabic and English languages, and
   that the translation attached to this certificate, is a full, complete, true and accurate
   translation of the above document.

   This is to certify the correctness of the translation only. STC Interpreting assumes no
   liability for the way in which the translation is used by the customer or any third party,
   including end users of the translation.

   A copy of the translation is attached to this certification.

   I attest the preceding statements to be true.




                                           Translator’s Signature
                                           Translator: Ismail Elmersawy




                                           By: Mehrdad Foroughipour
                                           STC Interpreting
                                           Date: September 10, 2020



9854 National Blvd. # 359                Phone: 310-287-0405
Los Angeles, CA 90034                    Fax:   310-943-2747                    Page 1 of 2
www.STCinterpreting.com                  support@STCinterpreting.com
                        STC INTERPRETING
                                                                                                 Page 1 of 1

STATE OF QATAR

MINISTRY OF INTERIOR
                                                                         [Logo of Qatari
General Directorate of Border Passports and Expatriates Affairs          Ministry of interior]

Visa No.                 132015484467              Document No.                EG2015047714
Date of Issue            12/22/2015                Valid Until                 04/07/2016
Document Type            Passport                  Visa Type                   Government/Official
Visa Type                Government                Residency Duration          1 month
Name                     TERRY LEE HOPE
Nationality              USA                       Sex                         Male
Passport No. and Type                              Passport Expiration         10/28/2018
                                                   Date
Place of Birth           USA                       Date of Birth               11/24/1965
Occupation               None/Without
Name of Sponsor          Car & Motorcycle Racing Club




9854 National Blvd. # 359                 Phone: 310-287-0405
Los Angeles, CA 90034                     Fax:   310-943-2747                          Page 2 of 2
www.STCinterpreting.com                   support@STCinterpreting.com
